DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fisher et al. (US 2140576).
In re claim 1, Fisher discloses a yoke assembly for a magnetic switching device, comprising: a pair of pole faces including a first pole face and a second pole face; a first element (16) having a first section and a second section extending in a direction perpendicular to the first section and forming a part of the second pole face; and a second element (1-4) having a first section extending parallel to the first section of the first element in a mounted state, the second element forms a protrusion of the second pole face projecting beyond the second section of the first element (as seen in the figure).
In re claim 2, Fisher discloses that the protrusion is an outward most point in an extension direction of the first section of the first element and in an extension direction of the first section of the second element (at the end of 2 and 3).
In re claim 4, Fisher discloses that the first element is L-shaped (as seen in the figure).
In re claim 5, Fisher discloses that the second element is U-shaped (as seen in the figure).
In re claim 6, Fisher discloses that the protrusion protrudes parallel to a leg of the U- shaped second element (as seen in the figure).
In re claim 7, Fisher discloses that the first section of the first element is disposed between a pair of parallel legs of the U-shaped second element (as seen in the figure).
In re claim 8, Fisher discloses that the first section of the first element and the first section of the second element are at least partially complementary (as seen in the figure).
In re claim 9, Fisher discloses that the second pole face has a width that is wider than other sections of the yoke assembly (as seen in the figure).
In re claim 10, Fisher discloses that an end of the first section of the first element facing away from the second pole face is in contact with a base of the second element (this condition happens in the state where the air gap 18 is closed).
In re claim 11, Fisher discloses a magnetic assembly, comprising: a yoke assembly including a pair of pole faces including a first pole face and a second pole face, a first element (16) having a first section and a second section extending in a direction perpendicular to the first section and forming a part of the second pole face, and a second element (1-4) having a first section extending parallel to the first section of the first element in a mounted state, the second element forms a protrusion of the second pole face projecting beyond the second section of the first element (as seen in the figure); and an armature (A).
In re claim 12, Fisher discloses that a contact area at which the armature contacts the yoke assembly is located at the second element (as seen in the figure).
In re claim 13, Fisher discloses that the armature is hingedly attached to the second element at a joint (as seen in the figure at leg 2).
In re claim 14, Fisher discloses that the second section of the first element extends in a direction away from the joint (as seen in the figure).
In re claim 15, Fisher discloses a magnetic switching device, comprising: a yoke assembly including a pair of pole faces including a first pole face and a second pole face, a first element (16) having a first section and a second section extending in a direction perpendicular to the first section and forming a part of the second pole face, and a second element (1-4) having a first section extending parallel to the first section of the first element in a mounted state, the second element forms a protrusion of the second pole face projecting beyond the second section of the first element (as seen in the figure).
In re claim 16, Fisher discloses a relay (see title).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang (US 10770252).
In re claim 1, Zhang, in figures 1-3, discloses a yoke assembly for a magnetic switching device, comprising: a pair of pole faces including a first pole face and a second pole face; a first element (300) having a first section and a second section (302) extending in a direction perpendicular to the first section and forming a part of the second pole face; and a second element (100) having a first section extending parallel to the first section of the first element in a mounted state, the second element forms a 
In re claim 3, Zhang, in figures 1-3, discloses that the second section of the first element has an opening (320) through which the second element protrudes in the mounted state (as seen in figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Alexander Talpalatski/Primary Examiner, Art Unit 2837